Andrews, J.
The general term of this department has held that the pendency of an appeal from a judgment *176is not a sufficient reason for delaying to issue an execution thereon against the person,* and it seems to me that, a fortiori, the pendency of supplementary proceedings will not justify the plaintiff in delaying to issue such an execution, even if it be true, as claimed, that such proceedings cannot be continued after the body execution has been issued.

 So held in Havemeyer Sugar Refining Co. v. Taussig, 19 Abb. N. C. 57.